Citation Nr: 0216380	
Decision Date: 11/14/02    Archive Date: 11/25/02

DOCKET NO.  97-19 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for a service-
connected low back disability, currently evaluated as 40 
percent disabling.  

2.  Entitlement to an increased rating for service-connected 
basal cell carcinoma, currently evaluated as 30 percent 
disabling.  

3.  Entitlement to a total compensation rating based on 
individual unemployability due to service-connected 
disabilities (a TDIU rating).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from September 1955 to July 
1958, excluding 203 days lost including multiple periods of 
absence without leave.  

This case comes to the Board of Veterans' Appeals (Board) 
from a March 1997 RO decision which denied increases in a 30 
percent rating for basal cell carcinoma and in a 20 percent 
rating for a low back disability, and which denied 
entitlement to a TDIU rating.  

In March 2000, the Board remanded the case to the RO for 
additional development.  In that remand, the Board noted that 
in March 1999 the veteran had withdrawn his request for a 
personal hearing at the RO.  

In a March 2002 decision, the RO assigned a 40 percent rating 
for the service-connected low back disability.  The veteran 
continues his appeal for an increased rating for the low back 
disability.  


REMAND

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  In addition, regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)), were published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2002)).  The Board will 
assume for the purposes of this decision that the VCAA and 
the implementing regulations are applicable to the issues on 
appeal.

The VCAA and its implementing regulations provide, among 
other things, that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim.  They also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

In this case, although the RO furnished the veteran a 
Supplemental Statement of the Case in April 2002 which 
contained one of the VCAA's implementing regulations (i.e., 
38 C.F.R. § 3.159 (2002)), the veteran has not adequately 
been informed of the evidence he is to provide and what 
evidence VA will attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, it is noted that the rating criteria for 
evaluating skin disabilities have recently been revised, 
effective August 30, 2002.  The veteran's service-connected 
basal cell carcinoma has not been examined in light of the 
new criteria.  These criteria, in part, provide consideration 
of disfigurement of the head, face, or neck (Diagnostic Code 
7800) and scars (Diagnostic Codes 7801-7805).  See 67 Fed. 
Reg. 49,590, 45,596-99 (July 31, 2002), corrections noted at 
67 Fed. Reg. 58,448-49 (September 16, 2002), (to be codified 
at 38 C.F.R. § 4.118).  

The pertinent revised criteria for rating skin disabilities 
are as follows:  

Diagnostic Code 7800  Disfigurement of 
the head, face, or neck:

With visible or palpable tissue loss and 
either gross distortion or asymmetry of 
three or more features or paired sets of 
features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), 
cheeks, lips), or; with six or more 
characteristics of 
disfigurement............................
.......................80 percent

With visible or palpable tissue loss and 
either gross distortion or asymmetry of 
two features or paired sets of features 
(nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), 
or; with four or five characteristics of 
disfigurement.......................50 
percent

With visible or palpable tissue loss and 
either gross distortion or asymmetry of 
one feature or paired sets of features 
(nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), 
or; with two or three characteristics of 
disfigurement.......................30 
percent

Note (1):  The 8 characteristics of 
disfigurement, for purposes of evaluation 
under 38 C.F.R. § 4.118, are:  

1.  Scar 5 or more inches (13 or more 
cm.) in length.
2.  Scar at least one-quarter inch (0.6 
cm.) wide at widest part.
3.  Surface contour of scar elevated or 
depressed on palpation.
4.  Scar adherent to underlying tissue.
5.  Skin hypo- or hyper-pigmented in an 
area exceeding six square inches (39 sq. 
cm.).
6.  Skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.).
7.  Underlying soft tissue missing in an 
area exceeding six square inches (39 sq. 
cm.). 
8.  Skin indurated and inflexible in an 
area exceeding six square inches (39 sq. 
cm.).  

Note (2):  Rate tissue loss of the 
auricle under DC 6207 (loss of auricle) 
and anatomical loss of the eye under DC 
6061 (anatomical loss of both eyes) or DC 
6063 (anatomical loss of one eye), as 
appropriate.

Note (3):  Take into consideration 
unretouched color photographs when 
evaluating under these criteria.  

Diagnostic Code 7805  Scars, other; Rate 
on limitation of function of affected 
part.  

Diagnostic Code 7818 for malignant skin 
neoplasms (other than malignant melanoma) 
and Diagnostic Code 7833 malignant 
melanoma:  Rate as disfigurement of the 
head, face, or neck (DC 7800), scars 
(DC's 7801, 7802, 7803, 7804, or 7805), 
or impairment of function.  

Note:  If a skin malignancy requires 
therapy that is comparable to that used 
for systemic malignancies, i.e., systemic 
chemotherapy, X-ray therapy more 
extensive than to the skin, or surgery 
more extensive than wide local excision, 
a 100-percent evaluation will be assigned 
from the date of onset of treatment, and 
will continue, with a mandatory VA 
examination six months following the 
completion of such antineoplastic 
treatment, and any change in evaluation 
based upon that or any subsequent 
examination will be subject to the 
provisions of 38 C.F.R. § 3.105(e).  If 
there has been no local recurrence or 
metastasis, evaluation will then be made 
on residuals.  If treatment is confined 
to the skin, the provisions for a 100-
percent evaluation do not apply.  

As the claim for an increased rating for basal cell carcinoma 
was pending when the regulations were revised, the veteran is 
entitled to the application of the version of the criteria 
that is more favorable to him from the effective date of the 
new criteria, but only the former criteria are to be applied 
for the period prior to the effective date of the new 
criteria.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); VAOPGCPREC 3-2000 (April 10, 2000), published at 65 
Fed. Reg. 33,422 (2000).  As such he should be afforded 
another dermatological examination.  

It is also noted that not all of the directives of the March 
2000 Board remand were accomplished in the most recent VA 
dermatological examination of September 2000.  For example, 
opinions regarding the severity of the scarring and whether 
there was exceptionally repugnant deformities were not 
furnished, and unretouched color photographs of the skin were 
not included in the claims file.  As full compliance with the 
remand directive was not accomplished, the case must again be 
remanded for the necessary information and development.  
Stegall v. West, 11 Vet. App. 268 (1998).  

In regard to the issue of entitlement to a TDIU rating, it 
was noted in a VA psychiatric examination in January 1998 
that the veteran felt that he was not employable.  He said 
that he was uncomfortable dealing with people anymore and 
that his "appearance has a lot to do with it" as he 
believed that he looked "gross and comical."  In VA 
orthopedic examinations conducted in September 2000 and 
August 2001, the veteran indicated that he had once given up 
a job with "MBTA" due to his back condition, went back to 
college, and took a job in "human services."  There was no 
further comment made on the veteran's employability status.  

It is still unclear what impact, if any, that the veteran's 
service-connected basal cell carcinoma and low back 
disability have on his ability to maintain substantially 
gainful employment.  38 C.F.R. § 4.16.  It is noted that in 
the case of a TDIU rating claim, the duty to assist requires 
VA to obtain an examination which includes an opinion on what 
effect the veteran's service-connected disability has on his 
ability to work.  See 38 U.S.C.A. § 5107 (West Supp. 2002); 
Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 
3.103(a), 3.159, 3.326, 3.327, 4.16(a) (2002).  Thus, 
opinions should be sought from a dermatologist and an 
orthopedist.

It is noted that the veteran currently does not meet the 
schedular criteria for a TDIU rating (see 38 C.F.R. § 4.16 
(2002)); however, a grant of an increased schedular rating 
for one or more of his service-connected disabilities could 
impact favorably on his TDIU rating claim.  

The RO should also obtain any recent records of treatment of 
the veteran's service-connected low back disability and basal 
cell carcinoma.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Board has considered the revision to the regulations 
allowing the Board to develop evidence and address questions 
not previously considered by the RO.  See Board of Veterans' 
Appeals: Obtaining Evidence and Curing Procedural Defects 
Without Remanding, 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2) (2002)).  It is noted 
that whether to remand a case to an RO or to direct the 
Board's Case Development Unit to undertake development is 
discretionary under C.F.R. § 19.9(a)(2).  In the Board's 
opinion, a remand is required in this case because the RO has 
not had an opportunity to rate the veteran's basal cell 
carcinoma under the new criteria for rating skin 
disabilities.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should furnish notice to the 
veteran pursuant to the provisions of 
VCAA, particularly with respect to the 
VA's obligation to notify him about his 
claims (i.e., what information or 
evidence is required to grant his claims, 
what information or evidence he is to 
provide, and what evidence VA will 
attempt to obtain on his behalf) and to 
the VA's obligation to assist him in 
obtaining evidence for his claims.  

2.  The RO should also obtain the names 
and addresses of all health care providers 
(VA or non-VA) where the veteran has 
received treatment for the service-
connected low back disability since August 
2001 and for the service-connected basal 
cell carcinoma since September 2000, the 
dates of the most recent VA examinations 
for those disorders.  After receiving this 
information and any necessary releases, 
the RO should contact the named medical 
providers and obtain copies of the related 
medical records.  

3.  Thereafter, the veteran's claims 
files should be made available to the VA 
examiner who evaluated his low back 
disability in September 2000 and August 
2001.  That examiner should be asked to 
furnish an opinion concerning the impact 
of the service-connected low back 
disability on the veteran's ability to 
work.  If the examiner deems that a 
complete physical examination is 
necessary in order to provide the 
opinion, then the veteran should be 
afforded an orthopedic examination.  

If the previous examiner is unavailable, 
the veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of his low back 
disability.  The claims file should be 
provided to and reviewed by the examiner.  
All indicated tests should be performed, 
to include range of motion testing with a 
goniometer.  All clinical findings must 
be reported in detail in the examination 
report.  The examiner should furnish an 
opinion concerning the impact of the 
service-connected low back disability on 
the veteran's ability to work.  

4.  The veteran should also be afforded a 
VA dermatological examination to assess 
the current severity of his service-
connected basal cell carcinoma.  The 
claims files, as well as a copy of the 
revised rating criteria for skin 
disabilities, in particular 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800, 7805, 
7818, and 7833 (effective August 30, 
2002), should be provided to and reviewed 
by the examiner.  All findings should be 
reported in detail.  

Following a complete examination of the 
veteran's skin, the examiner should (a) 
identify the location of all demonstrated 
lesions; and (b) indicate whether there 
is ulceration or extensive exfoliation or 
crusting, and systemic or nervous 
manifestations, or whether the veteran's 
skin disorder produces exceptional 
repugnance.  With respect to the residual 
scarring of the veteran's head, face and 
neck, the VA examiner should indicate 
whether such scarring is severe, 
especially if producing a marked and 
unsightly deformity of the eyelids, lips, 
or auricles, or whether such scarring is 
complete or productive of exceptionally 
repugnant deformity of one side of the 
face or marked or repugnant bilateral 
disfigurement.  

The examiner should also describe (a) any 
visible or palpable tissue loss and 
either gross distortion or asymmetry of 
any features or paired sets of features 
[nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips]; 
(b) any of the characteristics of 
disfigurement, as listed in the revised 
rating criteria for skin disabilities 
(Diagnostic Code 7800); and (c) any local 
recurrence or metastasis and treatment 
therefor (Diagnostic Code 7818).  

It is requested that the examiner include 
several unretouched color photographs of 
the veteran's skin disorder to illustrate 
its current severity.  Finally, the 
examiner should furnish an opinion 
concerning the impact of the service-
connected basal cell carcinoma on the 
veteran's ability to work.  

5.  After completion of the foregoing, the 
RO should readjudicate the claims for 
increased ratings and for a TDIU rating.  
If the benefits sought on appeal are not 
granted to the veteran's satisfaction, the 
RO should provide the veteran and his 
representative with a Supplemental 
Statement of the Case and the opportunity 
to respond, before the case is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




